                 Case 2:20-cv-01591-JCC Document 15 Filed 12/16/20 Page 1 of 4




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DENTAL HEALTH SERVICES, INC.,                           CASE NO. C20-1591-JCC
10                             Plaintiff,                    ORDER
11          v.

12   REGULATORY INSURANCE ADVISORS,
     LLC,
13
                               Defendant.
14

15
            This matter comes before the Court on Defendant Regulatory Insurance Advisor, LLC’s
16
     (RIA) motion to compel arbitration and to stay (Dkt. No. 9). Having thoroughly considered the
17
     parties’ briefing and the relevant record, the Court finds oral argument unnecessary and hereby
18
     GRANTS the motion for the reasons explained herein.
19
     I.     BACKGROUND
20
            Plaintiff Dental Health Services, Inc. (DHS) is a health care service contractor offering
21
     dental insurance plans. (Dkt. No. 1-1.) It engaged RIA in September 2017 to provide regulatory
22
     and compliance consulting services. (Id.) By late 2018, their relationship soured. Each party
23
     alleges that the other breached their agreement. (Dkt. Nos. 9 at 4; 11 at 2–3.) RIA filed an
24
     expedited arbitration claim against DHS in August 2020. (Id.) DHS objected to the arbitration
25
     action and brought suit in King County Superior Court in October 2020, asserting declaratory
26


     ORDER
     C20-1591-JCC
     PAGE - 1
                  Case 2:20-cv-01591-JCC Document 15 Filed 12/16/20 Page 2 of 4




 1   judgment and breach of contract claims against RIA. (Dkt. No. 1-1 at 2.) RIA removed the

 2   matter to this Court and now moves to compel arbitration and stay the case pending arbitration.

 3   (Dkt. Nos. 1, 9.) RIA argues that the dispute resolution provision contained in the parties’ 2017

 4   services agreement requires arbitration of “any disputes” between the parties. (Dkt. No. 9 at 1.)

 5   DHS opposes, arguing that the provision’s plain language does not require arbitration and, even

 6   if it does, the provision is illusory, unenforceable, and/or invalid. (Dkt. No. 11 at 7–11.)

 7   II.     DISCUSSION

 8           A.       Legal Standard
 9           Section 2 of the Federal Arbitration Act (FAA) makes agreements to arbitrate “valid,
10   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the
11   revocation of any contract.” 9 U.S.C. § 2. The FAA reflects a “liberal federal policy favoring
12   arbitration.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011). However, Section 2
13   also provides that arbitration agreements may be invalidated by generally applicable contract
14   defenses. Id. The FAA requires courts to compel arbitration if (1) a valid agreement to arbitrate
15   exists, and (2) the dispute falls within the scope of that agreement. Chiron Corp. v. Ortho
16   Diagnostic Systems, Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). If both of these two requirements
17   are fulfilled, then the FAA “leaves no place for the exercise of discretion by a district court, but
18   instead mandates that district courts shall direct the parties to proceed to arbitration.” Id. If the

19   Court determines that the claims are subject to arbitration, the Court should “stay the trial of the

20   action until such arbitration has been had in accordance with the terms of the agreement.” 9

21   U.S.C. § 3.

22           B.       Valid Agreement to Arbitrate

23           The parties executed their services agreement in October 2017. (Dkt. Nos. 10-3; 12-1.)

24   Neither party disputes the validity of the agreement, outside of the provision below:

25           13. DISPUTE RESOLUTION
             [Sentence 1:] Any dispute between RIA and [DHS] shall be resolved by binding
26           arbitration conducted in accordance [sic] the expedited commercial dispute

     ORDER
     C20-1591-JCC
     PAGE - 2
               Case 2:20-cv-01591-JCC Document 15 Filed 12/16/20 Page 3 of 4




             resolution procedures of the American Arbitration Association, with each Party
 1           evenly sharing such costs including initial deposits. [Sentence 2:] The arbitration
 2           shall be held in Omaha, Nebraska if initiated by [DHS], and in Seattle,
             Washington if initiated by RIA, or such other mutually acceptable location.
 3           [Sentence 3:] Either RIA or [DHS] may seek an order of any court of competent
             jurisdiction to enforce this arbitration agreement or to enforce the ruling of the
 4           arbitrators. [Sentence 4:] Additionally, RIA and [DHS] do not waive any right
             to trial by jury in a court of law to resolve any dispute.
 5
     (Dkt. Nos. 10-3 at 8; 12-1 at 9 (emphasis added).)
 6
             At issue in this matter is the import of the fourth sentence. RIA argues that the Court
 7
     should read the sentence in the context of the third sentence. (Dkt. No. 9 at 10–11.) Collectively,
 8
     those sentences provide that, the parties may seek a court order to enforce the arbitration
 9
     agreement or to enforce the ruling of the arbitrators and, where they do, the parties need not
10
     waive their right to a jury trial. (Id.) DHS argues that the fourth sentence should be read in
11
     isolation, i.e., each party has an absolute right to a trial by jury “to resolve any dispute.” (Dkt.
12
     No. 11 at 7–12.) Read in this manner, the Court would have no basis to compel DHS to arbitrate.
13
     (Id.) RIA has the better argument.
14
             The argument by DHS yields an unnatural reading of what appears to be a plainly-
15
     worded dispute resolution clause, when read in its entirety. As RIA points out, the fourth
16
     sentence naturally flows from the third sentence. When read together, those sentences provide
17
     that a trial by jury only applies when court enforcement of an arbitration agreement or an
18
     arbitrator’s ruling is required.
19
             DHS fails to recognize Washington’s basic rules of contract interpretation. Terms should
20
     be read contextually and every effort should be made to harmonize terms that, in isolation, might
21
     appear to conflict. See Nishikawa v. U.S. Eagle High, LLC, 158 P.3d 1265, 1268 (Wash. App.
22
     2007) (“Our goal is to interpret the agreement in a manner that gives effect to all the contract’s
23
     provisions.”). DHS asks the Court to render the first three sentences in the dispute resolution
24
     clause “redundant and meaningless.” Fardig v. Reynolds, 348 P.2d 661, 663 (Wash. 1960).
25
     Conversely, reading the fourth sentence as RIA suggests would provide meaning to each and
26


     ORDER
     C20-1591-JCC
     PAGE - 3
                 Case 2:20-cv-01591-JCC Document 15 Filed 12/16/20 Page 4 of 4




 1   every sentence. See Nishikawa, 158 P.3d at 1268. 1 This approach is also consistent with the

 2   Supreme Court’s application of general state contract law, which provides that “a document

 3   should be read to give effect to all its provisions and to render them consistent with each other.”

 4   Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 63 (1995); see also Preston v.

 5   Ferrer, 552 U.S. 346, 361 (2008) (citing Mastrobuono in looking to harmonize seemingly

 6   conflicting provisions).

 7           C.      Stay

 8           According to the FAA, if the Court determines that claims are subject to arbitration, the
 9   Court should “stay the trial of the action until such arbitration has been had in accordance with
10   the terms of the agreement.” 9 U.S.C. § 3. However, a district court may also dismiss a case
11   where all claims must be submitted to arbitration. See Sparling v. Hoffman Constr. Co., Inc., 864
12   F.2d 635, 637–39 (9th Cir. 1988). Because the parties’ dispute resolution agreement allows for
13   court involvement to enforce their arbitration agreement, dismissal would be inappropriate here.
14   The matter should be stayed.
15   III.    CONCLUSION

16           For the foregoing reasons, Defendant’s motion to compel and to stay (Dkt. No. 9) is

17   GRANTED. The case is stayed pending the outcome of the arbitration. The Clerk is DIRECTED

18   to statistically close this case.

19           DATED this 16th day of December 2020.




                                                           A
20

21

22
                                                           John C. Coughenour
23                                                         UNITED STATES DISTRICT JUDGE
24

25           1
              Moreover, only RIA’s interpretation is consistent with the basic principle of contract
     interpretation giving greater weight to specific versus general terms. Adler v. Fred Lind Manor,
26   103 P.3d 773, 786 (Wash. 2004) (citing 2 Restatement (Second) of Contracts § 203(c) (1981)).

     ORDER
     C20-1591-JCC
     PAGE - 4
